EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Brieger on 5/21/21.
The application has been amended as follows: 
Replace claims 1 and 19 with the following new versions of claims 1 and 19:
1.  A positioning table for use in semiconductor equipment, comprising:
first and second arms, each of said first and second arms being independently drivable with a component of movement along a direction parallel to a first axis; and 
a stage, engaged with both the first and second arms; 
wherein the stage is connected to each of the first and second arms via a respective engagement mechanism such that the stage is movable both linearly in a direction parallel to the first axis, and rotatably about a rotary axis being substantially orthogonal to the first axis,   
wherein each engagement mechanism comprises a respective hinge, 
wherein each hinge comprises first and second beams, and 
wherein each of said first and second beams is connected at a first end thereof to a respective arm of one of the first or second arms, and at a second, distal end thereof to the stage.
19.  A wire bonder, comprising:

a stage, engaged with both the first and second arms; 
wherein the stage is connected to each of the first and second arms via a respective engagement mechanism such that the stage is movable both linearly in a direction parallel to the first axis, and rotatably about a rotary axis being substantially orthogonal to the first axis,   
wherein each engagement mechanism comprises a respective hinge, 
wherein each hinge comprises first and second beams, and 
wherein each of said first and second beams is connected at a first end thereof to a respective arm of one of the first or second arms, and at a second, distal end thereof to the stage.
In claim 7, line 1, change “6” to –1--.
In claim 8, line 1, change “6” to –1--.
Rejoin claims 10-12.
Cancel claims 13-16.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the apparatuses of claims 1 and 19, in particular, the stage is connected to each of the first and second arms via a respective engagement mechanism such that the stage is movable both linearly in a direction parallel to the first axis, and rotatably about a rotary axis being substantially orthogonal to the first axis, wherein each engagement mechanism comprises a respective hinge, wherein each hinge comprises first and second beams, and wherein each of said first and second beams is connected at a first end thereof to a respective arm of one of the first or second arms, and at a second, distal end thereof to the stage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARLOS J GAMINO/Examiner, Art Unit 1735          

/ERIN B SAAD/Primary Examiner, Art Unit 1735